DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al PG PUB 2018/0198867 in view of KIM et al PG PUB 2020/0100088.
Re Claims 1, 11 and 20, DAO et al teaches a network architecture (a system) for managing packet data unit session in a network (See figure 69) whereby a RAN 204 sends packets to a UE 202 (a wireless device) via a radio link; the UE based on radio link failure generates a signaling connection release 6902a (a message) to the RAN 204 (a message requesting release) of the a wireless device context [0408-0410] wherein the message includes a reason for the release wherein based on the UE context release message, receiving release of signaling path over the AN 6912 (an indication of release).   DAO but fails to explicitly teach “a base station central unit” in the RAN 204. However, KIM et al teaches RAN includes a BSC and BS and provides a core network connection for the terminal as defined in the 3GPP standard [0080].  By combining the teachings, when the UE initiates Session Release Request Message to the SMF, see 
Re Claims 5, 15, the RAN (including the base station central unit) sends to a AMF (a core entity device) a N2 UE Context Release request (a release message indicating a release request for a second wireless device context of the wireless unit) [0411-0413] wherein the message can include an AN tunnel information which is associated with a interface connection between the AN (the base station unit) and the AMF (the core network device) for the UE.
Re Claims 6, 16, the wireless device context can be a data radio bearer.
Re Claims 7, 17, the release of the wireless device context comprises a UE identifier [0411].
Re Claims 8, 18, the gNG (the base station distributing unit) determines the RLF with UE.
Re Claims 9, 19, the RAN 204 (including the base station central unit) sending a N2 UE Context Release Complete 6914 (a complete message).
Re Claim 10, the RAN 204 (including the base station central unit) releases based on the message of the wireless device context of the UE.
Claims P2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al PG PUB 2018/0198867 in view KIM et al PG PUB 2020/0100088 as applied to Claim 1 above and further in view of YIU et al PG PUB 2019/0053315.
.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant requested factual findings for examiner notice.  KIM et al teaches a 3GPP network teaches a RAN includes a base station and base station controller for providing a core connection for the UE.  By combining the teachings, when the Session Release Request message is initiated/generated by the UE, the message would have been first be received by the connecting BS forwarded to BSC in the RAN to be forwarded to the SMF in the core network.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472